Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated February28, 2013 relating to the financial statements, and the effectiveness of internal control over financial reporting, which appears in the iShares® S&P GSCITM Commodity-Indexed Trust and iShares® S&P GSCITM Commodity-Indexed Investing Pool LLC’s Annual Report on Form 10-K for the year ended December31, 2012. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP San Francisco, California December 31, 2013
